          Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA
                              PITTSBURGH DIVISION

TOMMY BAKER, individually and                  §
on behalf of all others similarly situated,    §     Docket No. _________________
                                               §
               Plaintiff,                      §
                                               §
v.                                             §     JURY TRIAL DEMANDED
                                               §
NEW PROSPECT COMPANY,                          §     CLASS/COLLECTIVE ACTION
                                               §
                                               §     PURSUANT TO 29 U.S.C. § 216(b)/
               Defendant.                      §     FED. R. CIV. P. 23
                                               §

                                   ORIGINAL COMPLAINT

                                          I.       Summary

     1.    Tommy Baker (“Baker”) brings this lawsuit to recover unpaid overtime wages and other

damages from New Prospect Company (“NPC”) under the Fair Labor Standards Act (“FLSA”), the

Ohio Minimum Fair Wage Standards Act, O.R.C. §§4111 et seq., (“the Ohio Wage Act”), the Ohio

Prompt Pay Act (“OPPA”), Ohio Rev. Code §4113.15 (the Ohio Wage Act and the OPPA will be

referred to collectively as “the Ohio Wage Acts”), and the Pennsylvania Minimum Wage Act, 43 Pa.

Stat. Ann. § 333.104 (“PMWA”).

     2.    Baker worked for NPC as a Completion Consultant.

     3.    Baker and the other employees like him regularly worked for NPC in excess of forty (40)

hours each week.

     4.    But NPC never paid these employees overtime for the hours worked in excess of forty

(40) hours in a single workweek.

     5.    Instead of paying overtime as required by the FLSA, the Ohio Wage Acts, and the PMWA,

NPC paid these employees a daily rate with no overtime compensation.

     6.    NPC also never paid Baker and those similarly situated employees a salary.
          Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 2 of 14



   7.      This class and collective action seeks to recover the unpaid overtime wages and other

damages owed to these workers.

                                    II.     Jurisdiction and Venue

   8.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

   9.      The Court has federal jurisdiction over this action pursuant to the jurisdictional provisions

of the Class Action Fairness Act, 28 U.S.C. § 1332(d).

   10.     The Court also has supplemental jurisdiction over any state law sub-class pursuant to 28

U.S.C. § 1367.

   11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part

of the events or omissions giving rise to the claim occurred in this District and Division.

   12.     NPC conducts substantial business operations in this District and Division. Indeed, Baker

and other Putative Class Members performed work related tasks for NPC in this District and Division.

   13.     For example, Baker worked for NPC in or around Washington County, Pennsylvania.

                                           III.    The Parties

   14.     Baker worked for NPC as a W-2 employee from approximately March 2017 until

November 2017. Specifically, Baker worked as a Completions Consultant.

   15.     Baker worked for NPC in Pennsylvania and Ohio.

   16.     Throughout Baker’s employment with NPC, NPC classified him as an exempt employee

and paid him a day-rate with no overtime compensation.

   17.     Baker’s consent to be a party is attached hereto as Exhibit A.

   18.     Baker brings this action on behalf of himself and all other similarly situated workers who

NPC classified as W-2 employees and paid a day-rate with no overtime compensation. NPC paid each

of these workers a flat amount for each day worked and failed to pay them overtime for all hours
          Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 3 of 14



worked that they worked in excess of 40 hours in a single workweek in accordance with the FLSA,

the Ohio Wage Acts, and the PMWA.

    19.     The class of similarly situated employees or putative class members sought to be certified

is defined as follows:

                All current and former day-rate employees working for, or on
                behalf of, NPC, and who were not paid overtime during the last
                three years (“Putative Class Members”).

    20.     Baker also seeks class certification of such a class under Fed. R. Civ. P. 23 under the

PMWA, defined as follows:

                All current and former day-rate employees working for, or on
                behalf of, NPC, and who were not paid overtime during the last
                three years in Pennsylvania (“Pennsylvania Class”).

    21.     Baker also seeks class certification of such a class under Fed. R. Civ. P. 23 under the Ohio

Wage Acts, defined as follows:

                All current and former day-rate employees working for, or on
                behalf of, NPC, and who were not paid overtime during the last
                three years in Ohio (“Ohio Class”).

    22.     Defendant NPC is a prominent well site supervision and consulting engineering staffing

company, doing business throughout the United State, including in Pennsylvania and Ohio. NPC can

be served with process by serving its registered agent, Richard Howard, at 600 South 16th Street, Fort

Smith, Arkansas 72901-4728.

                                   IV.     Coverage Under the FLSA

    23.     At all times hereinafter mentioned, NPC has been an employer within the meaning of the

Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

    24.     At all times hereinafter mentioned, NPC has been part of an enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

    25.     At all times hereinafter mentioned, NPC has been part of an enterprise engaged in
            Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 4 of 14



commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials—such as tools, cell phones, and personal protective equipment—that have been

moved in or produced for commerce by any person and in that NPC has had and has an annual gross

volume of sales made or business done of not less than $1,000,000 (exclusive of excise taxes at the

retail level which are separately stated).

      26.    At all times hereinafter mentioned, Baker and the Putative Class Members were engaged

in commerce or in the production of goods for commerce.

      27.    As will be shown through this litigation, NPC classified Baker and the Putative Class

Members as employees and uniformly dictated the pay practices of Baker and the Putative Class

Members.

                                             V.      Facts

      28.    NPC is an oil and natural gas staffing company operating throughout the United States,

including in Pennsylvania and Ohio. 1

      29.    To provide services to many of its customers, NPC contracts with certain companies to

provide them with personnel to perform their necessary work.

      30.    Many of these individuals worked for NPC on a day-rate basis and make up the proposed

Putative Class.

      31.    For example, Baker worked for NPC as Completions Consultant during the relevant time

period (in Ohio and Pennsylvania). Throughout his employment with NPC, NPC classified Baker as

an exempt employee and paid him a day-rate with no overtime compensation




1
    http://www.newprospect.com/WhatWeDo.aspx (last visited January 21, 2019)
           Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 5 of 14



    32.     While exact job titles and job duties may differ, these employees are subjected to the same

or similar illegal pay practices for similar work.

    33.     NPC paid all of these employees a flat sum for each day worked, regardless of the number

of hours that they worked that day (or in that workweek) and failed to provide them with overtime

pay for hours that they worked in excess of forty (40) hours in a workweek.

    34.     Baker and the Putative Class Members worked for NPC under this pay scheme.

    35.     NPC did not pay Baker and the Putative Class Members a salary.

    36.     Rather, NPC paid Baker and the Putative Class Members a day-rate.

    37.     If Baker and the Putative Class Members did not work, NPC did not pay them.

    38.     NPC paid Baker a day-rate of approximately $1,650.00 for each approved day he worked

for NPC.

    39.     NPC paid Baker and the Putative Class Members the day-rate regardless of the number of

hours they worked, including those in excess of 40 hours in a single workweek.

    40.     NPC did not pay Baker and the Putative Class Members overtime compensation.

    41.     NPC subjected Baker and the Putative Class Members to the same or similar pay practices.

    42.     Baker and the Putative Class Members regularly worked overtime for NPC.

    43.     Baker worked well in excess of 40 hours each week while employed by NPC, often for

weeks at time.

    44.     As a Completions Consultant, Baker’s primary job duties included operating oilfield

machinery, performing maintenance on the equipment used, and working with other oilfield

employees to insert plugs, packers, and other blocking devices down well.

    45.     The work Baker and the Putative Class Members performed was an essential part of NPC’s

core business of staffing oilfield companies with quality employees.

    46.     Indeed, NPC and/or the client it contracted with controlled all of the significant or
          Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 6 of 14



meaningful aspects of the job duties performed by Baker.

    47.     NPC ordered the hours and locations Baker worked, tools used, and rates of pay received.

    48.     NPC directly determined Baker’s opportunity for profit and loss. Baker’s earning

opportunity was based on the number of days NPC scheduled him to work.

    49.     The daily and weekly activities of the Putative Class Members were routine and largely

governed by standardized plans, procedures, and checklists created by NPC and/or its clients.

Virtually every job function was pre-determined by NPC and/or its clients, including the tools to use

at a job site, the data to compile, the schedule of work, and related work duties. The Putative Class

Members were prohibited from varying their job duties outside of these pre-determined parameters.

    50.     Moreover, the job functions of the Putative Class Members were primarily manual

labor/technical in nature, requiring little to no official training, much less a college education or other

advanced degree.

    51.     Baker and the Putative Class Members did not possess any specialized or unique skill set.

    52.     NPC did not require Baker or Putative Class Members to have an advanced degree.

    53.     To the extent Baker and the Putative Class Members made “decisions,” such decisions did

not require the exercise of independent discretion and judgment.

    54.     Instead, Baker and the Putative Class Members applied well-established techniques and

procedures and used established standards to evaluate any issues.

    55.     Baker and the Putative Class Members did not set the techniques and procedures utilized

to perform their job duties and did not set quality standards.

    56.     Baker and the Putative Class Members were not allowed to deviate from the techniques

and procedures utilized to perform their job duties or from any quality standards

    57.     At all relevant times, NPC maintained control, oversight, and direction of Baker and the

Putative Class Members, including, but not limited to, hiring, firing, disciplining, timekeeping, payroll,
          Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 7 of 14



and other employment practices.

    58.     Baker and the Putative Class Members did not have the authority to hire and/or fire other

NPC employees or its clients’ employees.

    59.     For the purposes of an FLSA overtime claim, the Putative Class Members performed

substantially similar job duties related to servicing energy operations in the field.

    60.     All of the Putative Class Members perform the same or similar job duties and are subjected

to the same or similar policies and procedures which dictate the day-to-day activities performed by

each person.

    61.     The Putative Class Members also worked similar hours and were denied overtime as a

result of the same illegal pay practice.

    62.     Based on the job duties they performed, Baker and the Putative Class Members are clearly

non-exempt employees under the FLSA, Ohio Wage Acts, and the PMWA.

    63.     NPC knew Baker and the Putative Class Members worked more than 40 hours in a week.

    64.     Indeed, NPC required Baker and the Putative Class Members to work substantial overtime

without overtime compensation.

    65.     NPC’s policy of failing to pay their day-rate employees, including Baker, overtime violates

the FLSA, the Ohio Wage Acts, and the PMWA because these workers are, for all purposes, employees

performing non-exempt job duties.

    66.     NPC classified Baker and the Putative Class Members as exempt from overtime

compensation.

    67.     NPC knew and knows these workers are not exempt from the FLSA, the Ohio Wage Acts,

and the PMWA’s overtime provisions.

    68.     NPC, through its clients, has been subject to other FLSA and state wage law related

lawsuits. NPC even changed the way it paid and classified Baker and Putative Class Members following
          Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 8 of 14



a lawsuit that involved employees NPC staffed to one of its many clients.

    69.     NPC is well aware of the overtime requirements of the FLSA, the Ohio Wage Acts, and

the PMWA.

    70.     NPC knew, or showed reckless disregard for whether, the conduct described in this

Complaint violated the FLSA, the Ohio Wage Acts, and the PMWA.

                                         VI.     FLSA Violations

    71.     As set forth herein, NPC has violated, and is violating, Section 7 of the FLSA, 29 U.S.C.

§ 207, by employing employees in an enterprise engaged in commerce or in the production of goods

for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours without

compensating such employees for their employment in excess of forty (40) hours per week at rates no

less than 1 and ½ times the regular rates for which they were employed.

    72.     NPC knowingly, willfully, or in reckless disregard carried out this illegal pattern or practice

of failing to pay the Putative Class Members overtime compensation. NPC’s failure to pay overtime

compensation to these employees was neither reasonable, nor was the decision not to pay overtime

made in good faith.

    73.     Accordingly, Baker and the Putative Class Members are entitled to overtime wages under

the FLSA in an amount equal to 1 and ½ times their rate of pay, plus liquidated damages, and

attorneys’ fees and costs.

                                       VII.    PMWA VIOLATIONS

    74.     Baker brings this claim under the PMWA as a Rule 23 class action.

    75.     The conduct alleged violates the PMWA (43 Pa. Stat. Ann. § 333.104).

    76.     At all relevant times, NPC was subject to the requirements of the PMWA.

    77.     At all relevant times, NPC employed Baker and each member of the Pennsylvania Class

as an “employee” within the meaning of the PMWA.
          Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 9 of 14



    78.     The PMWA requires employers like NPC to pay employees at one and one-half (1.5) times

the regular rate of pay for hours worked in excess of 40 hours in any one week. Baker and each

member of the Pennsylvania Class are entitled to overtime pay under the PMWA.

    79.     NPC had a policy and practice of misclassifying Baker and each member of the

Pennsylvania Class as exempt employees and failing to pay these workers overtime for hours worked

in excess of 40 hours per workweek.

    80.     Baker and each member of the Pennsylvania Class seek unpaid overtime in amount equal

to 1.5 times the regular rate of pay for work performed in excess of 40 hours in a workweek,

prejudgment interest, all available penalty wages, and such other legal and equitable relief as the Court

deems just and proper.

    81.     Baker and each member of the Pennsylvania Class also seek recovery of attorneys’ fees,

costs, and expenses of this action, to be paid by NPC, as provided by the PMWA.

                                   VIII. Ohio Wage Act Violations

    82.     Baker brings this claim under the Ohio Wage Acts as a Rule 23 class action.

    83.     The conduct alleged violates the Ohio Wage Acts (O.R.C. §§ 4111).

    84.     At all relevant times, NPC was and is subject to the requirements of the Ohio Wage Acts.

    85.     At all relevant times, NPC employed Baker and each Ohio Class Member as an

“employee” within the meaning of the Ohio Wage Acts.

    86.     The Ohio Wage Acts require employers like NPC to pay employees at one and one-half

(1.5) times the regular rate of pay for hours worked in excess of 40 hours in any one week. Baker and

each member of the Ohio Class are entitled to overtime pay under the Ohio Wage Acts.

    87.     NPC had a policy and practice of misclassifying Baker and each member of the Ohio class

as exempt employees and failing to pay these workers overtime for hours worked in excess of 40 hours

per workweek.
          Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 10 of 14



    88.       Baker and each member of the Ohio Class seek unpaid overtime in amount equal to 1.5

times the regular rate of pay for work performed in excess of 40 hours in a workweek, prejudgment

interest, all available penalty wages, and such other legal and equitable relief as the Court deems just

and proper.

    89.       Baker and each member of the Ohio Class also seek recovery of attorneys’ fees, costs, and

expenses of this action, to be paid by NPC, as provided by the Ohio Wage Acts.

                             IX.     Class and Collective Action Allegations

    90.       Baker incorporates all previous paragraphs and alleges that the illegal pay practices NPC

imposed on Baker were likewise imposed on the members of the Classes.

    91.       NPC victimized numerous individuals through this pattern, practice, and policy which is

in willful violation of the FLSA and the state wage laws of Pennsylvania and Ohio.

    92.       Numerous other individuals who worked with Baker indicated they were paid in the same

manner, performed similar work, and were not properly compensated for all hours worked as required

by state and federal wage laws.

    93.       Based on his experiences and tenure with NPC, Baker is aware that NPC’s illegal practices

were imposed on the members of the Classes.

    94.       The members of the Classes were all not afforded the overtime compensation when they

worked in excess of 40 hours per week, but rather were paid a day-rate.

    95.       NPC’s failure to pay wages and overtime compensation at the rates required by state

and/or federal law result from generally applicable, systematic policies, and practices which are not

dependent on the personal circumstances of the members of the Classes.

    96.       Baker’s experiences are therefore typical of the experiences of the members of the Classes.

    97.       The specific job titles or precise job locations of the various members of the Classes do

not prevent class or collective treatment.
            Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 11 of 14



    98.      Baker has no interests contrary to, or in conflict with, the members of the Classes. Like

each member of the Classes, Baker has an interest in obtaining the unpaid overtime wages owed under

state and/or federal law.

    99.      A class and collective action, such as the instant one, is superior to other available means

for fair and efficient adjudication of the lawsuit.

    100.     Absent this action, many members of the Classes likely will not obtain redress of their

injuries, and NPC will reap the unjust benefits of violating the FLSA and applicable state labor laws.

    101.     Furthermore, even if some of the members of the Classes could afford individual litigation

against NPC, it would be unduly burdensome to the judicial system.

    102.     Concentrating the litigation in one forum will promote judicial economy and parity among

the claims of individual members of the classes and provide for judicial consistency.

    103.     The questions of law and fact common to each of the members of the Classes predominate

over any questions affecting solely the individual members. Among the common questions of law and

fact are:

                a.      Whether NPC employed the members of the Classes within the meaning of

                        the applicable state and federal statutes, including the FLSA, the Ohio Wage

                        Acts, and the PMWA;

                b.      Whether NPC improperly misclassified the members of the Classes as exempt

                        employees;

                c.      Whether NPC’s decision to classify the members of the Classes as exempt

                        employees was made in good faith;

                d.      Whether NPC’s decision to not pay time and a half for overtime to the

                        members of the Classes was made in good faith;
           Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 12 of 14



                e.      Whether NPC’s violation of the FLSA, the Ohio Wage Acts, and the PMWA

                        was willful; and

                f.      Whether NPC’s illegal pay practices were applied uniformly across the nation

                        to all members of the Classes.

    104.    Baker’s claims are typical of the claims of the members of the Classes. Baker and the

members of the Classes sustained damages arising out of NPC’s illegal and uniform employment

policy.

    105.    Baker knows of no difficulty that will be encountered in the management of this litigation

that would preclude its ability to go forward as a collective or class action.

    106.    Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective and class action treatment.

                                           X.      Jury Demand

    107.    Baker demands a trial by jury.

                                           XI.     Relief Sought

    108.    WHEREFORE, Baker prays for judgment against NPC as follows:

                a.      An Order designating the Potential Putative FLSA Class as a collective action

                        and permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all

                        similarly situated individuals with instructions to permit them to assert timely

                        FLSA claims in this action by filing individual Consents to Sue pursuant to 29

                        U.S.C. § 216(b);

                b.      For an Order pursuant to Section 16(b) of the FLSA finding NPC liable for

                        unpaid back wages due to Baker and the Potential Putative FLSA Class for

                        liquidated damages equal in amount to their unpaid compensation;
Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 13 of 14



    c.    For an Order designating the state law Classes as class actions pursuant to Fed.

          R. Civ. P. 23;

    d.    For an Order appointing Baker and his counsel as Class Counsel to represent

          the interests of the both the federal and state law Classes;

    e.    For an Order awarding attorneys’ fees, costs, and pre- and post-judgment

          interest; and

    f.    For an Order granting such other and further relief as may be necessary and

          appropriate.

                                          Respectfully submitted,

                                          By: /s/Andrew W. Dunlap
                                              Andrew W. Dunlap
                                              Texas Bar No. 24078444
                                              William R. Liles
                                              Texas Bar No. 24083395
                                              (Pending Pro Hac Vice)
                                              JOSEPHSON DUNLAP LAW FIRM
                                              11 Greenway Plaza, Suite 3050
                                              Houston, Texas 77046
                                              713-352-1100 – Telephone
                                              713-352-3300 – Facsimile
                                              adunlap@mybackwages.com
                                              wliles@mybackwages.com

                                              AND

                                              Richard J. (Rex) Burch
                                              Texas Bar No. 24001807
                                              BRUCKNER BURCH, P.L.L.C.
                                              8 Greenway Plaza, Suite 1500
                                              Houston, Texas 77046
                                              713-877-8788 – Telephone
                                              713-877-8065 – Facsimile
                                              rburch@brucknerburch.com

                                              AND

                                              Joshua P. Geist
                                              PA. I.D. No. 85745
                                              GOODRICH & GEIST, P.C.
Case 2:19-cv-00063-NBF Document 1 Filed 01/22/19 Page 14 of 14



                                    3634 California Ave.
                                    Pittsburgh, PA 15212
                                    Tel: (412) 766-1455
                                    Fax: (412)766-0300
                                    josh@goodrichandgeist.com

                                 ATTORNEYS IN CHARGE FOR PLAINTIFF
